Mary Porter Wilson was injured when she was knocked down by an automobile *Page 50 
driven by Mrs. Louise Storwell, and owned by her mother, Mrs. Louise Kister. She brought this suit against Mrs. Storwell and Mrs. Kister claiming $7500, as damages for physical injuries and loss of wages.
The defendants denied all responsibility for the accident and, in the alternative, pleaded contributory negligence. Before the case could be tried, the defendant, Mrs. Storwell, died and the case proceeded against her succession representative and the other defendant.
There was judgment below dismissing plaintiff's suit and she has appealed.
The accident occurred on the corner of St. Charles Avenue and Dufossat Street. St. Charles Avenue is a main thoroughfare in the City of New Orleans, divided by a neutral ground on which there are double car tracks. Mary Wilson, a negress, seventy-two years of age, was walking from the neutral ground towards the riverside driveway on which the traffic moves in the direction of Canal Street or, generally speaking, from the south towards the north. Her description of the accident is incredible. She states that she left the neutral ground after having looked in the direction of traffic without seeing any automobile approaching and that, when three or four feet from the neutral ground, she was struck by the front of the Kister automobile on her left leg and thrown violently to the pavement, causing the injuries of which she complains.
In view of the fact that her right side was nearest the automobile, it would be impossible for her to have been struck on the left leg if she was hit by the front of the car. Furthermore, if she had looked, as she said she did, in the direction of traffic, she could not have failed to have seen, not only the defendants' automobile, but another car in which one of the witnesses, a Mrs. Bazin, was riding. She not only testified that she looked in the direction of traffic, but kept on looking as she walked along.
Only three eyewitnesses to the accident testified — the plaintiff Mary Wilson, Mrs. Bazin, and the defendant Mrs. Kister. The version of the accident as given by Mrs. Bazin and Mrs. Kister seems to us far more plausible. It is to the effect that the Bazin car and the Kister car were being driven down St. Charles Avenue about eighteen miles per hour, practically abreast, and that Mary Wilson started across from the neutral ground to the river side of the avenue, passed the Bazin car and ran into the side of the Kister car. This is the only way in which plaintiff's left leg could have been struck, and since the Bazin car was between the Kister car and the neutral ground, and since Mary Wilson had passed in front of the Bazin car, the accident could not have occurred three or four feet from the neutral ground, nor could it have been avoided by the driver of the Kister car, Mrs. Storwell, who could not see the aged negress and could not have anticipated that she would walk into the side of her car.
The doctrine of the last clear chance has no application and we find that the accident was due solely to the negligence of the plaintiff, perhaps, because of her failing eyesight which, during the trial of the case, seemed to be considerably impaired, although she claimed her vision was good prior to the accident.
Under the circumstances and for the reasons assigned the judgment appealed from is affirmed.
Affirmed.